Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101. Claim 14 is a computer readable storage medium claim but neither the claim nor the specification defines a computer readable storage medium as non-transitory or specifically excluding transitory signals, therefore claim 14 does not fall within one of the four statutory categories and is rejected as being directed to a signal per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (“Short-term power load probability density forecasting method using kernel-based support vector quantile regression and Copula theory”, herein He) in view of Zili et al (“An ultra-short term load forecasting method based on improved human comfort index”, herein Zili).
Regarding claim 1, He teaches a method for predicting power load probability density based on deep learning (page 255 right column para. 2 recites “This paper proposes a kernel-based support vector quantile regression (KSVQR) model (i.e. a deep learning method), which chooses most appropriate kernel function from three commonly used kernels, namely linear, polynomial and Gaussian kernels. The proposed KSVQR method is applied to the probability density forecasting, which can generate complete probability distribution of the future value. The real value of power load and real-time price are employed to probability density forecasting based on Copula theory, which is used to analyze the correlation between power load and real-time price” (i.e. a deep learning method for predicting power load probability density)), the method is executed by a computer, and the method comprising:
S101, collecting power load data of a user, [meteorological data and air quality data] in a preset historical time period, and dividing the collected data into a training set and a test set, wherein the historical time period comprises a first time interval and a second time interval which is later than the first time interval, and the training set is data in the first time interval, the test set is data in the second time interval (Fig. 1 shows a data splitting and normalization step. Section 4.2 para. 1 recites “In this subsection, the practical historical load and real-time price data of Singapore include a small size dataset and a medium size dataset in the winter of 2014 (i.e. collecting power load data in a preset historical time period). Namely, a small size dataset from November, 2014 is selected to predict the future load of 1 day, and a medium size dataset from December, 2014 is selected to predict the future load of 4 days. Without considering real-time price, the power load dataset from November 8, 2014 to November 19, 2014 are selected as training datasets, and the power load data set on November 20, 2014 is chosen as testing data subset” (i.e. dividing the collected data into a training set and a testing set, wherein the testing set is data that occurs in a time period following the time period of the training set));
S102, determining a deep learning model for predicting power load according to the training set and the test set (page 255 right column para. 3 recites “This paper proposes KSVQR model, which compares different kernel functions and selects the optimal kernel function for power load probability density forecasting. The proposed KSVQR model using Copula theory can quantify the uncertainty between power load and real-price, and provide much useful information than existing kernel SVR models” (i.e. a deep learning model for predicting power load). Para. 3 also recites “The accuracy of power load forecasting is assessed by three cases of Singapore” (i.e. the training and testing sets from Section 4.2 para. 1 cited for the previous limitation));
S103, inputting the test set into the deep learning model for predicting power load, and obtaining power load prediction data of the user at different quantile points in a third time interval, wherein the third time interval is a preset time interval in a future time period (Section 4.2 para. 1 recites “Under the condition of considering real-time price, the power load and real-time price datasets from November 8, 2014 to November 19, 2014 are chosen as training data subset, and the power load and real-time price datasets on November 20, 2014 are chosen as testing data subset. The case forecasts the power load of 1 day with 48 load points” (i.e. the forecasted 1 day is the third preset time interval in the future time period). Section. 4.2 para. 2 also recites an experiment that predicts power load for a preset future time interval of 4 days);
S104, performing kernel density estimation according to power load prediction data of the user at different quantile points in the third time interval, and obtaining a probability density curve of the power load of the user in the third time interval (Figs. 1 and 2 both show a probability density forecasting step that uses a kernel function. Section 2.4 para. 2 recites “In this article, the t-Copula function is used to describe the correlation between the input variables. Power load and real-time price are the input of the Copula function, which provides the correlation diagram of input variables. Gaussian kernel function is adopted to conduct probability density prediction”. Fig. 6 shows the probability density curves based on the November data set cited in the previous limitation)).
However, He does not explicitly teach collecting meteorological data and air quality data as in input for a model for predicting power load.
Zili teaches collecting meteorological data and air quality data as input for a model for predicting power load (section II C para. 1 recites “The so-called human comfort refers to the body's response to the external environment, the specific reaction environment, including temperature, air humidity, precipitation, wind, air quality and pollution levels, etc.” (i.e. Zili creates a human comfort index based on collected meteorological and air quality data). Section III B para. 2 recites equation 13 for predicting a residential energy load, which has a term r(x) which is determined by the human comfort index and fig. 2 which shows the relationship between the human comfort index and the residential energy load. Section IV para. 1 recites “Shandong Province, a city of four distribution transformers December 1, 2015 to December 22 historical load data and December 23 each time real-time data are used as sample space data. Loads of four distribution transformers on December 23 were subjected to ultra-short term load forecasting. Historical, real-time, and forecast meteorological data are based on the temperature, humidity, wind and air quality index published by Weather Network” (i.e. Zili uses the human comfort index determined from meteorological and air quality data as an input to an energy prediction model)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the collected meteorological data and air quality data from Zili with the power load data from He as inputs to the power load prediction model from He. He and Zili are both directed to methods of estimating power load data, but Section 4 paragraph 2 of He recites that they used real world data from Singapore because the climate in Singapore is consistent without distinctive seasons. It would be obvious to one of ordinary skill, having shown that the power load prediction methods from He are able to accurately predict power loads, to introduce additional inputs such as the weather data and air quality data from Zili to provide a more robust and accurate model and improve its performance.

Regarding claim 2, the combination of He and Zili teaches the method according to claim 1, wherein the S102 comprises:
S1021, performing initialization setting for the network structure and model parameters of the deep learning model (He section 2.3 para. 4 recites “How to select regularization parameter C and the parameters of kernel function play a vital role in the performance of the KSVQR approach. The researchers need to select in advance the type of kernel function and the associated parameters for KSVQR. In this study, we choose three types of kernel functions, namely, linear, polynomial, and Gaussian kernels, which are commonly employed in the related area” (i.e. selecting initial settings and parameters for the deep learning model));
S1022, inputting the training set into the current deep learning model, and through a deep learning of the current deep learning model, obtaining power load prediction data of the user at different quantile points in the second time interval for each training sample in the training set (He Section 4.2 para 1 recites “Without considering real-time price, the power load dataset from November 8, 2014 to November 19, 2014 are selected as training datasets, and the power load dataset on November 20, 2014 is chosen as testing data subset. Under the condition of considering real-time price, the power load and real-time price datasets from November 8, 2014 to November 19, 2014 are chosen as training data subset, and the power load and real-time price datasets on November 20, 2014 are chosen as testing data subset. The case forecasts the power load of 1 day with 48 load points” (Examiner’s Note: the paper does not show the probability density curves for the training data set from November 8-19, 2014, but fig. 4 and 6 are examples of the prediction results from the testing data from November 20, 2014, which uses the same method));
S1023, performing kernel density estimation according to power load prediction data of the user at different quantile points in the second time interval, and obtaining a probability density curve of the power load of the user in the second time interval (He Fig. 1 shows a Kernel-based SVQR method. He Page 255 right column para. 2 recites “This paper proposes a kernel-based support vector quantile regression (KSVQR) model, which chooses most appropriate kernel function from three commonly used kernels, namely linear, polynomial and Gaussian kernels. The proposed KSVQR method is applied to the probability density forecasting, which can generate complete probability distribution of the future value. The real value of power load and real-time price are employed to probability density forecasting based on Copula theory, which is used to analyze the correlation between power load and real-time price” (i.e. performing kernel density estimation on power load prediction data). He Fig. 6 shows the probability density curves of the power load data obtained by the kernel density estimation method for the testing data set));
S1024, determining a prediction capability of the current deep learning model according to the probability density curve of the power load of the user in the second time interval and a corresponding test sample in the test set (He page 255 right column para. 3 recites “Two criteria of interval prediction are adopted to evaluate the performance of probability density forecasting method considering real-time price, namely, PI coverage probability (PICP) and PI normalized average (PINAW)” (i.e. as PI refers to the ith predicted value, determining the prediction capability of the deep learning model according to the probability density curve of the power load)); if the prediction capability meets a preset requirement, using the current deep learning model as a deep learning model for predicting power load and executing the S103; or adjusting the network structure and/or model parameters of the current deep learning model and returning to the S1022 (He page 260 right column para. 2 – page 261 left column para. 1 recite “In order to further explain the superiority of the proposed method, the PICP and PINAW are considered as the evaluation metrics and the values of the two measures are shown in Table 4. We can discover that the constructed PIs cover the real values in a great percentage. For the case of Singapore in November, 2014, the PICP of the three different kernels SVQR is 100%, regardless of whether real-time price is considered or not, which means that all the targets are covered by PIs. It shows that the perfect results are obtained by KSVQR model when the forecasted period is only one day.” He page 261 left column para. 1 also recites “The other two KSVQR models also have high coverage. This also means that the constructed PIs cover the target values with a high probability. However, PINAW value of the Gaussian-based SVQR models is wider than the other two models” (i.e. since the prediction capability meets the capability requirements, the model can be used with the current parameters)).
Regarding claim 5, the combination of He and Zili teaches the method according to claim 1, wherein kernel density estimation is performed by adopting the following formula:

    PNG
    media_image1.png
    59
    207
    media_image1.png
    Greyscale

wherein fn(Zτ) is the probability density of Zτ, Zτ is the power load prediction data of the user at quantile point τ in the third time interval, T is the number of the quantile points, h is the bandwidth, Z is a value whose distance to Zτ is smaller than or equal to h, K(a) =                         
                            
                                
                                    1
                                
                                
                                    
                                        2
                                        π
                                    
                                
                            
                        
                    exp^(-a2/2), and a is an input variable of K() (He Section 2.3 para. 3 recites “The kernel density estimation is defined as follows: X1, X2, . . . Xn are taken from one-dimensional continuous total samples, and the kernel density estimation of the overall density function f(x) at any point x is defined as:

    PNG
    media_image2.png
    71
    216
    media_image2.png
    Greyscale

where K() denotes kernel function, h is bandwidth, Gaussian kernel function is adopted as the kernel density estimation function” (Examiner’s Note: the formula for a Gaussian kernel is K(x) =                         
                            
                                
                                    1
                                
                                
                                    
                                        2
                                        π
                                    
                                
                            
                             
                        
                    ex2/2)). 
Regarding claim 6, the combination of He and Zili teaches the method according to claim 1, wherein before dividing the collected data into the training set and the test set, the method further comprises: cleaning the collected data, and converting the format of the data obtained after the cleaning process into a supervised learning data format (He fig. 1 shows a data normalization step, which is a known variation of data cleaning in order to produce supervised data).
Claim 7 is a system claim and its limitation is included in claim 6. Claim 7 is rejected for the same reasons as claim 6.
Claim 10 is a system claim and its limitation is included in claim 6. Claim 10 is rejected for the same reasons as claim 6.
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system (He section 4 para. 1 recites “In this section, a comprehensive experimental analysis is given. Three KSVQR models are compared with BP and SVR. The software MATLAB 7.14 is used for all the models. All the programs were run on a 3.20-GHz-based Intel dual-core processor (i5-3470) with 4 GB of random access memory” (i.e. the method is implemented by a system)). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 12 is a system claim and its limitation is included in claim 2. Claim 12 is rejected for the same reasons as claim 2.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a computer readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 14 requires a computer readable storage medium (He section 4 para. 1 recites “In this section, a comprehensive experimental analysis is given. Three KSVQR models are compared with BP and SVR. The software MATLAB 7.14 is used for all the models. All the programs were run on a 3.20-GHz-based Intel dual-core processor (i5-3470) with 4 GB of random access memory” (i.e. the method is implemented with a computer readable storage medium)). Therefore, claim 14 is rejected for the same reasons as claim 1.


Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Stochastic Methods for ℓ1-regularized Loss Minimization” (Shalev-Shwartz et al) teaches a stochastic method of regularized loss minimization for a support vector machine deep learning model that is similar to the deep learning model from claim 3, but does not teach how this method might be applied to power load forecasting data.
US 10879702 B2 (Bou Zeid et al) teaches using meteorological data to forecast wind speeds over short time periods in order to forecast energy supply requirements.
"Kernel density estimation and its application" (Weglarczyk) teaches kernel density estimation techniques and various applications.
“A Deep Learning Framework for Short-term Power Load Forecasting” (Ouyang et al) teaches a deep belief network for short-term power load forecasting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
	


	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121